 1                                                                   The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE

10   UNITED STATES OF AMERICA,                           No. CR16-0300RSL
11                 Plaintiff,                            ORDER GRANTING MOTION TO FILE
12                                                       UNDER SEAL EXHIBIT F IN SUPPORT
            v.                                           OF DEFENDANT’S MOTION TO
13                                                       DISMISS FOR SPEEDY TRIAL ACT
     AUBREY TAYLOR,                                      VIOLATION
14
                   Defendant.
15

16

17          This matter having come before the Court on Defendant Aubrey Taylor’s Motion to File

18   Under Seal Exhibit F in Support of the Motion to Dismiss for Speedy Trial Act Violation (the

19   “Motion”), and the Court having considered the Motion, and otherwise being fully informed in

20   this matter, the Court hereby ORDERS that the Motion is GRANTED. Exhibit F in Support of

21   the Motion to Dismiss for Speedy Trial Act Violation shall remain filed under seal.

22          DONE this 15th day of February, 2019.

23

24

25                                                       A
                                                         Robert S. Lasnik
26                                                       United States District Judge
27


     ORDER GRANTING MOTION TO FILE
     UNDER SEAL                                                                 1000 SECOND AVENUE, SUITE 3500
                                                                                SEATTLE, WA 98104 • (206) 393-5400
     (Taylor, CR16-0300RSL) - 1
 1   Presented by:

 2
        /s Michael G. Martin
 3   Michael G. Martin, WSBA No. 11508
 4   Counsel for Aubrey Taylor
     Siderius Lonergan & Martin LLP
 5   500 Union Street, Suite 847
     Seattle, WA 98101
 6   (206) 624-2800
     Fax (206) 624-2805
 7
     Email: michaelm@sidlon.com
 8

 9
        /s Adrienne McKelvey
10   Adrienne McKelvey, WSBA No. 50990
     Counsel for Aubrey Taylor
11
     POLSINELLI PC
12   1000 Second Ave., Ste. 3500
     Seattle, WA 98104
13   (206) 393-5400
     Fax (206) 393-5401
14   Email: adrienne.mckelvey@polsinelli.com
15

16

17

18

19

20

21

22

23

24

25

26

27


     ORDER GRANTING MOTION TO FILE
     UNDER SEAL                                1000 SECOND AVENUE, SUITE 3500
                                               SEATTLE, WA 98104 • (206) 393-5400
     (Taylor, CR16-0300RSL) - 2
